                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 SHAYLYNN DEROCHE,
 Individually and as Wrongful
 Death Beneficiary and as
 Survivor of Wendy Caspolich                                            PLAINTIFF

 v.                                              CAUSE NO. 1:18CV215-LG-RHW

 HANCOCK COUNTY, MISSISSIPPI,
 HANCOCK MEDICAL CENTER,
 and JOHN DOES 1-5                                                   DEFENDANTS

      MEMORANDUM OPINION AND ORDER CONCERNING HANCOCK
        COUNTY’S MOTIONS FOR JUDGMENT ON THE PLEADINGS

       BEFORE THE COURT are the [10] Motion for Judgment on the Pleadings

as to State Law Claims and the [12] Motion for Judgment on the Pleadings as to

Certain Federal Claims filed by the defendant Hancock County, Mississippi. The

parties fully briefed the Motions. After reviewing the submissions of the parties,

the record in this matter, and the applicable law, the Court finds that the plaintiff’s

state law claim for failure to train and supervise subordinates should be dismissed,

but all other state law claims should remain pending at this time. Therefore,

Hancock County’s Motion concerning the plaintiff’s state law claims is granted in

part and denied in part. The Court further finds that the plaintiff’s federal claim

for denial of the due process right to family association should be dismissed. In

addition, the plaintiff’s attempt to assert Section 1983 claims based on respondeat

superior is without merit. As a result, the Court finds that Hancock County’s

Motion concerning the plaintiff’s federal law claims should be granted.


                                          -1-
                                  BACKGROUND

      On February 27, 2017, the plaintiff’s mother, Wendy Caspolich, was a

passenger in a vehicle pulled over by Hancock County deputies. Ms. Caspolich

attempted to hide narcotics that were located in the vehicle “by placing them in her

mouth and eventually swallowing them.” (Compl. 3, ECF No. 1-2.) The Hancock

County deputies arrested Ms. Caspolich and the other occupants of the vehicle for

possession of paraphernalia. According to the Complaint, “[p]rior to, during, and

after being booked into the Hancock County Jail, Ms. Caspolich and others informed

the deputies that Ms. Caspolich had swallowed the narcotics and that she was in

need of medical assistance.” (Id. at 4.) The plaintiff claims that Hancock County’s

employees did not respond to Ms. Caspolich’s request for medical assistance even

though she was in and out of consciousness during booking.

      County employees placed Ms. Caspolich in a holding cell, and the plaintiff

claims that Ms. Caspolich’s condition continued to deteriorate, causing her cellmate

to bang on the cell door and ask for medical assistance. The plaintiff claims that

County employees ignored the cellmate’s request and told the cellmate to quit

making so much noise. Eventually, County employees attempted to take Ms.

Caspolich’s blood pressure but were unable to get a reading. They then left Ms.

Caspolich in the cell. County employees moved Ms. Caspolich’s cellmate to another

location, because she continued to make noise while asking for medical assistance

for Ms. Caspolich.




                                         -2-
       At approximately 2:24 a.m., jail employees released Ms. Caspolich for

medical reasons and drove her to Hancock Medical Center, where she was later

pronounced dead as a result of a drug overdose.

      The plaintiff filed this lawsuit against Hancock County and Hancock Medical

Center.1 She has attempted to assert Section 1983 claims against Hancock County

for infliction of cruel and unusual punishment by denying medical care and for

violation of her due process right to family association. She asserts that her Section

1983 claims are to some extent based on the doctrine of respondeat superior. She

also attempts to assert the following state law claims: negligence, gross negligence,

infliction of emotional distress, negligence per se, and failure to train and/or

supervise subordinates. Hancock County filed the present Motions to Dismiss all of

the plaintiff’s state law claims as well as the plaintiff’s federal claim for denial of

the due process right to family association and plaintiff’s federal claims based on

respondeat superior.

                                     DISCUSSION

      Fed. R. Civ. P. 12(c) provides, “After the pleadings are closed -- but early

enough not to delay trial -- a party may move for judgment on the pleadings.”

Courts evaluate Rule 12(c) motions using the same standard as a motion to dismiss

for failure to state a claim under Rule 12(b)(6). Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008). “‘[T]he central issue is whether, in the light most favorable to




1The plaintiff’s separate claims against Hancock Medical Center are not at issue in
the present Motions.
                                            -3-
the plaintiff, the complaint states a valid claim for relief.’” Id. (quoting Hughes v.

Tobacco Inst., Inc., 278 F.3d 417, 420 (5th Cir. 2001)). To survive a motion to

dismiss filed pursuant to Rule 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556).

I. STATE LAW CLAIM FOR FAILURE TO TRAIN AND SUPERVISE
SUBORDINATES AND FEDERAL CLAIM FOR DENIAL OF DUE PROCESS
RIGHT TO FAMILY ASSOCIATION

        The plaintiff concedes that the Court should dismiss her claims for failure to

train and supervise subordinates and denial of due process right to family

association.

II. PLAINTIFF’S REMAINING STATE LAW CLAIMS

        Hancock County argues that the plaintiff’s state law claims are barred by the

inmate exception and the police function exception to the waiver of immunity set

forth in the Mississippi Tort Claims Act (MTCA).

        A. INMATE EXCEPTION

        The MTCA provides:

               A governmental entity and its employees acting within
               the course and scope of their employment or duties shall
               not be liable for any claim . . . [o]f any claimant who at the
               time the claim arises is an inmate of any detention center,

                                            -4-
             jail, workhouse, penal farm, penitentiary or other such
             institution . . . .

Miss. Code. Ann. § 11-46-9(1)(m). This exception to the waiver of sovereign

immunity applies to wrongful death claims. Webb v. DeSoto Cty., 843 So. 2d 682,

684 (¶8) (Miss. 2003). The Mississippi Supreme Court interprets the term “inmate”

broadly to include pretrial detainees. Hinds Cty. v. Burton, 187 So. 3d 1016, 1024

(¶26) (Miss. 2016).

             “Inmate” is defined as “a person confined to a prison,
             penitentiary or the like.” Black’s Law Dictionary 788 (6th
             ed. 1990). There is no restriction that the inmate must
             remain confined to the prison. The inmate remains an
             inmate while being transported, while participating in
             public service work programs or while on leave if a pass is
             granted.

Love v. Sunflower Cty. Sheriff’s Dep’t, 860 So. 2d 797, 800 (Miss. 2003) (quoting

Wallace v. Town of Raleigh, 815 So.2d 1203, 1207-08 (¶16) (Miss. 2002)).

      The plaintiff disputes application of the inmate exception, because her

“claims involve the County’s actions, or lack thereof, before and after Ms. Caspolich

was an inmate.” (Pl.’s Resp. 4, ECF No. 15.) Thus, the plaintiff argues that her

claims arose before Ms. Caspolich was an inmate in the jail.

      In Hinds County v. Burton, the plaintiff argued that his false imprisonment

claim against Hinds County “arose at a time when he was not an inmate but was in

the process of being booked.” by Hinds County at its Raymond Detention Center.

Hinds County v. Burton, 187 So. 3d 1016, 1024 (Miss. 2016). After noting that the

plaintiff in Burton was not arrested by Hinds County employees and that all of the

plaintiff’s claims arose while the plaintiff was at the Raymond Detention Center,

                                         -5-
the Mississippi Supreme Court found that the plaintiff was an inmate and that

Hinds County was immune from liability for the plaintiff’s false imprisonment

claim. Id.

      Thus, it appears that the pertinent question in the present case is whether

the claim arose while Ms. Caspolich was at the Hancock County jail or before she

arrived at the jail. If her claim arose after she arrived at the jail, she was an

inmate as that term is used in the MTCA, but if her claim arose before she arrived

at the jail, she was not an inmate. In her Complaint, the plaintiff alleges, “Prior to,

during, and after being booked into the Hancock County Jail, Ms. Caspolich and

others informed the deputies that Ms. Caspolich had swallowed the narcotics and

that she was in need of medical assistance.” (Compl. 4, ECF No. 1-2.) Since the

plaintiff has alleged that the deputies were notified that Ms. Caspolich needed

medical care before beginning the booking process at the jail, she has alleged a

plausible claim, because her claims may have arisen before she arrived at the jail.

      B. POLICE FUNCTION EXCEPTION

      The police function exception to the MTCA waiver of immunity provides:

             A governmental entity and its employees acting within
             the course and scope of their employment or duties shall
             not be liable for any claim . . . [a]rising out of any act or
             omission of an employee of a governmental entity engaged
             in the performance or execution of duties or activities
             relating to police or fire protection unless the employee
             acted in reckless disregard of the safety and well-being of
             any person not engaged in criminal activity at the time of
             injury.




                                           -6-
Miss. Code. Ann. § 11-46-9(1)(c). The Mississippi Supreme Court has explained

that:

              “[r]eckless disregard” . . . denotes more than mere
              negligence, but less than an intentional act. Our case law
              indicates “reckless disregard” embraces willful or wanton
              conduct which requires knowingly and intentionally doing
              a thing or wrongful act. Moreover, reckless disregard
              usually is accompanied by a conscious indifference to
              consequences, amounting almost to a willingness that
              harm should follow. Reckless disregard occurs when the
              conduct involved evinced not only some appreciation of
              the unreasonable risk involved, but also a deliberate
              disregard of that risk and the high probability of harm
              involved.

Miss. Dep’t of Wildlife, Fisheries, & Parks v. Webb, 248 So. 3d 772, 777 (Miss. 2018)

(internal citations and quotation marks omitted).

        Hancock County argues that the plaintiff failed to allege that the deputies

acted with reckless disregard for Ms. Caspolich’s safety and well-being. The Court

disagrees. The plaintiff claims that the deputies were informed that Ms. Caspolich

had swallowed narcotics but failed to provide her with medical attention. These

allegations are sufficient to state a claim for reckless disregard at this stage of the

litigation.

III. PLAINTIFF’S FEDERAL CLAIMS BASED UPON RESPONDEAT
SUPERIOR

        In support of her federal claims, the plaintiff asserts that Hancock County is

vicariously liable for the acts of its deputies, and that Monell v. Department of

Social Services, 436 U.S. 658 (1978), does not apply to this case. The plaintiff has

not cited any authority that supports this assertion and Monell remains in effect in



                                           -7-
the Fifth Circuit. See, e.g., Littell v. Houston Ind. Sch. Dist., 894 F.3d 616, 622 (5th

Cir. 2018). As a result, the plaintiff’s attempt to assert Section 1983 claims based

on respondeat superior must fail.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [10] Motion

for Judgment on the Pleadings as to State Law Claims filed by the defendant

Hancock County, Mississippi is GRANTED as to the plaintiff’s state law claim for

failure to train and supervise subordinates and DENIED in all other respects.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [12] Motion for

Judgment on the Pleadings as to Certain Federal Claims filed by the defendant

Hancock County, Mississippi, is GRANTED. The plaintiff’s claim for denial of the

due process right to family association should be dismissed. In addition, the

plaintiff’s attempt to assert Section 1983 claims based on respondeat superior is

without merit.

      SO ORDERED AND ADJUDGED this the 18th day of October, 2018.



                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STTES DISTRICT JUDGE




                                           -8-
